As filed with the Securities and Exchange Commission on August 3, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SILICON IMAGE, INC. (Exact name of the Registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1140 East Arques Ave. Sunnyvale, California 94085 (Address of principal executive offices, including zip code) 1999 Employee Stock Purchase Plan (Full titles of the plans) Camillo Martino Chief Executive Officer Silicon Image, Inc. 1060 East Arques Ave. Sunnyvale, California 94085 (408) 616-4000 (Name, address and telephone number, including area code, of agent for service) Copy to: David K. Michaels, Esq. Philip J. Reuther, Esq. Fenwick & West LLP 555 California Street, 12th Floor San Francisco, California 94104 (415) 875-2300 (Counsel to the Registrant) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated Filer£ Accelerated Filer S Non-accelerated Filer £ (Do not check if a smaller reporting company) Smaller reporting company£ 1 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value per share, to be issued under the 1999 Employee Stock Purchase Plan 3,000,000 (2) $5.83 (3) Total $17,490,000 (1) This Registration Statement shall also cover any additional shares of Registrant’s Common Stock which become issuable in respect of the securities identified in the above table by reason of any stock dividend, stock split, recapitalization, or other similar transaction effected without the Registrant’s receipt of consideration which results in an increase in the number of the outstanding shares of the Registrant’s common stock. (2) Represents shares of the Registrant’s Common Stock reserved for issuance upon the exercise of purchase rights that may be granted under the 1999 Employee Stock Purchase Plan (the “ESPP”). Estimated solely for the purpose of calculating the registration fee in accordance with Rules 457(c) and (h) promulgated under the Securities Act of 1933 and based upon the average of the high and low sales prices of the Registrant’s Common Stock reported on the Nasdaq Global Select Market on July 29, 2011. 2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents filed with the Securities and Exchange Commission (the “Commission”) are incorporated herein by reference: (a) The Registrant’s Annual Report on Form10-K for the fiscal year ended December31, 2010 filed with the Commission on February 17, 2011. (b) All other reports filed pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) since the end of the fiscal year covered by the Registrant’s Annual Report referred to in paragraph (a) above; and (c) The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form8-A filed on July30, 1999 under Section12(g) of the Exchange Act, including any amendment or report filed for the purpose of updating such description. In addition, all documents subsequently filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act on or after the date of this Registration Statement and prior to the filing of a post-effective amendment that indicates that all securities offered have been sold or that deregisters all securities then remaining unsold shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing such documents, except as to specific sections of such documents as set forth therein. Unless expressly incorporated into this Registration Statement, a report furnished on Form 8-K prior or subsequent to the date hereof shall not be incorporated by reference into this Registration Statement. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in any subsequently filed document which also is deemed to be incorporated by reference herein modifies or supersedes such statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers and Limitation of Liability. Section145 of the Delaware General Corporation Law authorizes a court to award, or a corporation’s board of directors to grant, indemnity to directors and officers under certain circumstances and subject to certain limitations. The terms of Section145 of the Delaware General Corporation Law are sufficiently broad to permit indemnification under certain circumstances for liabilities, including reimbursement of expenses incurred, arising under the Securities Act of 1933. As permitted by the Delaware General Corporation Law, the Registrant’s certificate of incorporation includes a provision that eliminates the personal liability of its directors for monetary damages for breach of fiduciary duty as a director, except for liability: • for any breach of the director’s duty of loyalty to the Registrant or its stockholders; • for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law; • under section174 of the Delaware General Corporation Law regarding unlawful dividends and stock purchases; or • for any transaction from which the director derived an improper personal benefit. As permitted by the Delaware General Corporation Law, the Registrant’s bylaws provide that: • the Registrant is required to indemnify its directors and officers to the fullest extent permitted by the Delaware General Corporation Law, subject to certain very limited exceptions; • the Registrant is required to advance expenses, as incurred, to its directors and officers in connection with a legal proceeding to the fullest extent permitted by the Delaware General Corporation Law, subject to certain very limited exceptions; and • the rights conferred in the bylaws are not exclusive. In addition, the Registrant has entered into indemnity agreements with each of its current directors and officers. These agreements provide for the indemnification of officers and directors for all expenses and liabilities incurred in connection with any action or proceeding brought against them by reason of the fact that they are or were agents of the Registrant. The Registrant has also obtained directors’ and officers’ insurance to cover its directors, officers and some of its employees for certain liabilities, including public securities matters. The Underwriting Agreement relating to the Registrant’s initial public offering, effected pursuant to a Registration Statement on FormS-1 (File No.333-83665), declared effective October5, 1999 (the “FormS-1”), provides for indemnification by the underwriters of the Registrant and its directors and officers for certain liabilities under the Securities Act of 1933, or otherwise. Reference is made to the following documents regarding relevant indemnification provisions described above and elsewhere herein: 1. Form of Underwriting Agreement (incorporated by reference to Exhibit1.01 to the FormS-1). 2. Second Amended and Restated Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit3.03 to the FormS-1). 3. Restated Bylaws of the Registrant (incorporated by reference to Exhibit 3.01 to the Registrant’s Form 8-K filed with the Commission on February 4, 2005). 4. Form of Indemnity Agreement entered into between the Registrant and certain of its directors and officers (incorporated by reference from Exhibit10.01 of the Form10-K filed by the Registrant on March15, 2004). 3 Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. Exhibit Number Exhibit Title Second Amended and Restated Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit 3.03 to the Registrant’s Registration Statement on FormS-1 (File No. 333-83665), as amended, declared effective by the Securities and Exchange Commission on October5, 1999). Certificate of Amendment of Second Amended and Restated Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit 3.04 to the Registrant’s Quarterly Report on Form10-Q filed with the Commission on August 14, 2001). Restated Bylaws of the Registrant (incorporated by reference to Exhibit 3.01 to the Registrant’s Form 8-K filed with the Commission on February 4, 2005). Form of Specimen Certificate for the Registrant’s common stock (incorporated by reference to Exhibit 4.01 to the Form S-1). 1999 Employee Stock Purchase Plan, as amended and restated. Enrollmentforms, subscription agreements, notice of suspension, notice of withdrawal and joint election (for UK employees) related to the 1999 Employee Stock Purchase Plan (incorporated by reference from Exhibit10.03 of the Form10-Q filed by the Registrant on August8, 2007). Opinion of Fenwick & West LLP. Consent of Fenwick & West LLP (included in Exhibit 5.01). Consent of Independent Registered Public Accounting Firm (Deloitte & Touche LLP). Power of Attorney (see signature page to this Registration Statement). Item 9. Undertakings (a) The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range maybe reflected in the formof prospectus filed with the Commission pursuant to Rule424(b)if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs (a)(1)(i)and (a)(1)(ii)of this sectiondo not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section15(d)of the Exchange Act that are incorporated by reference in the Registration Statement. (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b) The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Silicon Image, Inc., certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Sunnyvale, State of California, on this August 3, 2011. SILICON IMAGE, INC. By: /s/ Camillo Martino Camillo Martino Chief Executive Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that each individual whose signature appears below constitutes and appoints Camillo Martino and Edward Lopez, and each of them, his true and lawful attorneys-in-fact and agents with full power of substitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement on Form S-8, and to file the same with all exhibits thereto and all documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Camillo Martino Camillo Martino Director and Chief Executive Officer (Principal Executive Officer) August3, 2011 /s/ Noland Granberry Noland Granberry Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) August3, 2011 /s/ William George William George Director August3, 2011 /s/ Peter Hanelt Peter Hanelt Director August3, 2011 /s/ John Hodge John Hodge Director August3, 2011 /s/ Masood Jabbar Masood Jabbar Director August3, 2011 /s/ William Raduchel William Raduchel Director August3, 2011 5 EXHIBITINDEX Exhibit Number Exhibit Title Second Amended and Restated Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit 3.03 to the Registrant’s Registration Statement on FormS-1 (File No. 333-83665), as amended, declared effective by the Securities and Exchange Commission on October5, 1999). Certificate of Amendment of Second Amended and Restated Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit 3.04 to the Registrant’s Quarterly Report on Form10-Q filed with the Commission on August 14, 2001). Restated Bylaws of the Registrant (incorporated by reference to Exhibit 3.01 to the Registrant’s Form 8-K filed with the Commission on February 4, 2005). Form of Specimen Certificate for the Registrant’s common stock (incorporated by reference to Exhibit 4.01 to the Form S-1). 1999 Employee Stock Purchase Plan, as amended and restated. Enrollmentforms, subscription agreements, notice of suspension, notice of withdrawal and joint election (for UK employees) related to the 1999 Employee Stock Purchase Plan (incorporated by reference from Exhibit10.03 of the Form10-Q filed by the Registrant on August8, 2007). Opinion of Fenwick & West LLP. Consent of Fenwick & West LLP (included in Exhibit 5.01). Consent of Independent Registered Public Accounting Firm (Deloitte & Touche LLP). Power of Attorney (see signature page to this Registration Statement). 6
